Citation Nr: 9912149	
Decision Date: 04/30/99    Archive Date: 05/06/99

DOCKET NO.  96-13 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disorder.  

2.  Entitlement to service connection for an acquired 
psychiatric disorder.  

3.  Entitlement to service connection for residuals of a head 
injury.  

4.  Entitlement to service connection for a back disorder.  


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The veteran had active service from February 1971 to February 
1975.  This matter came before the Board of Veterans' Appeals 
(hereinafter "the Board") on appeal from an October 1994 
rating decision of the San Juan, Puerto Rico Regional Office 
(hereinafter "the RO") which declined to reopen the 
veteran's claim for entitlement to service connection for a 
left knee disorder for lack of new and material evidence.  
Service connection was also denied for an acquired 
psychiatric disorder, residuals of a head injury and for a 
back disorder.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  The RO denied service connection for a left knee disorder 
in September 1975.  The veteran was notified in writing of 
the decision in September 1975.  The veteran did not perfect 
a substantive appeal within one year of the adverse decision.  

3.  The additional documentation submitted since the 
September 1975 RO decision is new and material as to the 
issue of service connection for a left knee disorder and is 
therefore sufficient to reopen the veteran's claim.  

4.  The claim for service connection for an acquired 
psychiatric disorder is not supported by competent evidence 
showing that the claim is plausible or capable of 
substantiation.  


CONCLUSIONS OF LAW

1.  The additional documentation received since the September 
1975 RO decision constitutes new and material evidence 
sufficient to reopen the veteran's claim for service 
connection for a left knee disorder.  38 U.S.C.A. §§ 5107, 
5108 (West 1991 & Supp. 1998); 38 C.F.R. § 3.156(a) (1998).  

2.  The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim of Entitlement to Service Connection for a Left Knee 
Disorder

A.  Prior RO Decision

In September 1975, the RO denied service connection for a 
left knee disorder.  It was reasoned, essentially, that a 
current left knee disorder was not shown and that, therefore, 
service connection for such disorder was not warranted.  The 
veteran was informed in writing of the denial in September 
1975 and did not perfect an appeal within the following year.  
The veteran attempted to reopen his claim in November 1977.  
The claim was abandoned.  

The evidence upon which the RO formulated its September 1975 
denial of service connection may be briefly summarized.  The 
veteran's service medical records are apparently incomplete.  
A December 1970 examination report included a notation that 
the veteran's lower extremities were normal.  A January 1975 
consultation report noted that the veteran reported to a 
clinic with a one week history of chondromalacia of the left 
knee in January 15, 1975.  It was noted that the veteran was 
to be treated daily with short arch quads and straight leg 
raises in physical therapy.  An additional January 1975 
therapy entry indicated that the veteran complained of pain 
when ascending stairs and when sitting for long periods.  A 
February 1975 therapy entry noted that the veteran had 
received seventeen knee strengthening exercises and had been 
discharged from the physical therapy clinic.  The January 
1975 separation examination included a notation that the 
veteran's lower extremities were normal.  

VA treatment records dated from April 1975 to June 1975 
indicated that the veteran was treated for several disorders.  
An April 1975 entry noted that the veteran complained of pain 
in the left knee for several months after an accident.  The 
examiner reported that there was no swelling of the knee 
joint.  An April 1975 radiological report, as to the left 
knee, related an impression of a normal study.  A May 1975 
consultation report noted that the veteran alleged left knee 
effusion.  The impression was possible torn lateral meniscus 
versus anterior cruciate.  A June 1975 entry noted that the 
veteran had no pain and was doing exercises.  The examiner 
reported that there was no effusion and full range of motion.  

The veteran underwent a VA general medical examination in 
July 1975.  He reported that he injured his left knee playing 
basketball in December 1974.  The veteran also stated that he 
was hospitalized, at that time, for approximately four 
months.  He indicated that he had suffered pain on and off.  
The examiner noted that he did not have the veteran's claims 
folder.  The examiner reported that there was no loss of 
motion of the veteran's patella or knee joint.  There was 
also no effusion or crepitations.  As to diagnoses, the 
examiner indicated that there were no orthopedic findings in 
the left knee and normal general medical findings.  

B.  New and Material Evidence

Prior RO decisions are final, and may be reopened only upon 
the receipt of additional evidence that, under the applicable 
statutory and regulatory provisions, is both new and 
material.  Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); 
38 U.S.C.A. §§ 5108, 7104(b).  A "two-step analysis" is 
used to evaluate a claim to reopen.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  The first step involves a 
determination as to whether the evidence presented is new and 
material; and the second step is a review of all of the 
evidence of record to determine the outcome of the claim on 
the merits.  Id.  The second step is only required if the 
evidence presented is found to be new and material, and 
thereby sufficient to reopen the claim at issue; if the 
evidence is not new and material then review on the merits is 
not justified.  Manio, supra; see also Sutton v. Brown, 9 
Vet. App. 553, 562 (1996).

Pursuant to the applicable regulation, new and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1998).

In order to be "new" the evidence must not have been in the 
record at the time of the last final denial of the claim, and 
must not be merely redundant or cumulative of already 
considered evidence; that is, it should present new 
information.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); 
see also Dolan v. Brown, 9 Vet. App. 358, 363 (1996).  In 
addition to being "new," the evidence must be material, in 
that it pertains to the issue for which the petition to 
reopen is requested.  Evans v. Brown, 9 Vet. App. 273, 283 
(1996).  In order to be "material," the evidence need not 
warrant revision of a previous decision.  Hodge v. West, No. 
98-7017, (Fed. Cir. Sept. 16, 1998).  The significant factor 
is whether there is a complete record for evaluation of an 
appellant's claim.  Id.  Further, in determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).  

The evidence received since the RO's September 1975 decision 
consists of statements on appeal from the veteran; copies of 
additional service medical records dated in January 1975; a 
January 1993 treatment report from Centro Sono Nuclear and 
Vascular de Caguas; a June 1994 statement from Fernando 
Rojas, M.D.; and private treatment records dated from March 
1992 to January 1995.  

The copies of additional service medical records indicate 
that the veteran was seen in January 1975 following a trauma 
to the left knee while playing basketball.  It was noted that 
X-rays were negative.  An additional January 1975 entry noted 
an impression of possible chondromalacia and possible 
strained ligament.  Another January 1975 entry reported that 
the veteran continued to have left knee pain.  The 
impression, at that time, was chondromalacia/knee strain, 
left.  

The January 1993 report from Centro Sono Nuclear and Vascular 
de Caguas indicated that scintiphotos of the skull and axial 
skeleton performed in a picker scintillation camera noted 
increased activity in the knees, ankles, feet and to a lesser 
extent the hips.  As to an interpretation, it was noted that 
there were arthritic changes, probably degenerative joint 
disease.  

A June 1994 statement from Fernando Rojas, M.D., reported 
that the veteran had been receiving treatment at his office 
since July 1993.  Dr. Rojas noted that the veteran underwent 
arthroscopic surgical excision of the lateral meniscus of the 
left knee with additional findings of moderate degeneration 
of the lateral compartment, probably secondary to an old tear 
of the lateral meniscus.  It was noted that after 
arthroscopy, the veteran had persisted with pain and 
swelling.  It was observed that the veteran would most likely 
need further reconstructive surgery of the knee.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the September 1975 RO decision 
denied service connection for a left knee disorder on the 
basis that a current left knee disorder was not presently 
shown.  The Board notes that the veteran's service medical 
records are apparently incomplete.  The Court has held that 
in a case such as this, the Board has a heightened duty to 
explain its findings and conclusions and to consider the 
benefit of the doubt rule.  O'Hare v. Derwinski, 1 Vet.App. 
365, 367 (1991).  At the time of the September 1975 RO 
decision, the available service medical records noted that 
the veteran reported to a clinic with a one week history of 
chondromalacia of the left knee in January 1975.  The veteran 
underwent treatment at a physical therapy clinic at that 
time.  The January 1975 separation examination included a 
notation that the veteran's lower extremities were normal.  
The Board observes that an April 1975 VA treatment entry 
noted that the veteran was seen with complaints of left knee 
pain for several months after an accident.  An April 1975 
radiological report, as to the left knee, related an 
impression of a normal study.  Additionally, a May 1975 
consultation report indicated an impression of possible torn 
lateral meniscus versus anterior cruciate.  Further, the 
Board notes that a July 1975 VA general medical examination 
report noted that the veteran reported that he injured his 
left knee playing basketball in December 1974.  As to 
diagnoses, the examiner indicated that there were no 
orthopedic findings in the left knee and normal general 
medical findings.  

The Board notes that the additional evidence submitted since 
the September 1975 RO decision includes additional service 
medical records.  A January 1975 entry noted an impression of 
possible chondromalacia and possible strained ligament.  An 
additional January 1975 entry related an impression of 
chondromalacia/knee strain, left.  The Board notes that where 
new and material evidence consists of supplemental service 
department records received after a decision has become 
final, the former decision will be reconsidered.  38 C.F.R. 
§ 3.156(c) (1998).  Further, a January 1993 report from 
Centro Sono Nuclear and Vascular de Caguas indicated as to an 
impression, that there were arthritic changes, probably 
degenerative joint disease, apparently involving joints 
including the knees.  Also, a June 1994 statement from Dr. 
Rojas indicated that the veteran underwent arthroscopic 
surgical excision of the lateral meniscus of the left knee 
with additional findings of moderate degeneration of the 
lateral component probably secondary to an old tear of the 
lateral meniscus.  Therefore, in consideration of the medical 
evidence noted above, specifically the evidence of a present 
knee disorder, and the provisions of 38 C.F.R. § 3.156(c) 
(1998), the Board finds that such additional submitted 
evidence is significant enough that it must be considered in 
order to fairly decide the merits of the veteran's claim.  
Accordingly, the Board finds that such evidence is new and 
material as to the issue of service connection for a left 
knee disorder and is, therefore, sufficient to reopen the 
veteran's claim on a de novo basis.  

II.  Service Connection for an Acquired Psychiatric Disorder

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Veterans Appeal 
(hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
1997). See Tirpak v. Derwinski, 2 
Vet.App. 609, 610-611 (1992).  If a claim 
is not well-grounded, the Board does not 
have the jurisdiction to adjudicate that 
claim.  Boeck v. Brown, 6 Vet.App. 14, 17 
(1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for an acquired psychiatric disorder.  As 
discussed below, the Board finds that the veteran's claim is 
not well-grounded and that, therefore, there is no further 
duty to assist the veteran with development of his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1998).  
Additionally, where a veteran served ninety (90) days or more 
during a period of war or during peacetime service after 
December 31, 1946, and a psychosis becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309 
(1998).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that in order for a 
claim for service connection to be well-grounded, there must 
be (1) competent evidence of a current disability; (2) proof 
as to incurrence or aggravation of a disease or injury in 
service; and (3) competent evidence as to a nexus between the 
inservice injury or disease and the current disability.  See 
Caluza v. Brown, 7 Vet.App. 498 (1995).

The veteran's service medical records do not refer to 
complaints of or treatment for any psychiatric disorders.  
The January 1975 separation examination noted that the 
veteran suffered a head injury due to a fall, with no recent 
treatment.  It was also reported that the veteran had 
frequent indigestion and recent loss of weight due to lack of 
appetite.  There was a notation that the veteran denied a 
history of psychosis.  There was also a notation that the 
psychiatric evaluation was normal.  

VA treatment records dated from April 1975 to June 1975 
indicated that the veteran was treated for several disorders.  
The veteran underwent a VA general medical examination in 
July 1975.  There was no reference to any psychiatric 
disorders.  Private treatment records dated from January 1993 
to January 1995 indicated that the veteran continued to 
receive treatment for multiple disorders.  

In his December 1994 notice of disagreement, the veteran 
reported that he suffered a head injury during service.  He 
stated that he was in a coma for two days.  The veteran 
reported that since that time he had suffered headaches, 
memory loss and nervousness.  In a December 1998 statement on 
appeal, the veteran reported that he was receiving disability 
compensation from the Social Security Administration for his 
nervous disorder.  

The Board has weighed the evidence of record.  It is observed 
that the veteran's service medical records make no reference 
to complaints of or treatment for an acquired psychiatric 
disorder.  In fact, the January 1975 separation examination 
report included a notation that the veteran denied a history 
of psychosis.  The January 1975 separation examination report 
did include a notation that the veteran suffered a head 
injury due to a fall with no recent treatment.  The Board 
observes that there is no clinical evidence of record 
indicating that the veteran presently suffers from an 
acquired psychiatric disorder.  The sole reference to an 
acquired psychiatric disorder is from statements submitted by 
the veteran.  The Board observes that a service connection 
claim must be accompanied by evidence which establishes that 
the claimant currently has the claimed disability.  See 
Rabideau v. Derwinski, 2 Vet.App. 141, 144 (1992); see also 
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1995) (absent 
"proof of a present disability there can be no valid 
claim").  Other than the veteran's statements, an acquired 
psychiatric disorder has not been shown by the medical 
evidence of record.  

The Board notes that even assuming the presence of an 
acquired psychiatric disorder, the record is devoid of any 
clinical evidence corroborating that such disorder became 
manifest or otherwise originated during the veteran's period 
of service or within one year of service separation.  The 
medical evidence fails to indicate any relationship or nexus 
between the claimed disorder and the veteran's period of 
service.  See Caluza.  The Board observes that the veteran 
has alleged in statements on appeal that his claimed acquired 
psychiatric disorder originated during his period of service 
or was incurred as a result of a head injury he suffered 
during service.  The Board notes, however, that the veteran 
is not competent, as a lay person, to assert that a 
relationship exists between his period of service and such 
disorder or to otherwise assert medical causation.  See 
Grotveit v. Brown, 5 Vet.App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet.App. 492, 495 (1992).  The Board observes 
that it is certainly within the province of the veteran to 
report that he suffered a head injury during service.  
However, the credible and competent evidence of record does 
not adequately permit the diagnosing of an acquired 
psychiatric disorder during the veteran's period of service 
or within a year of service separation, or otherwise relate 
the existence of such disability which may exist at present 
to the veteran's period of service.  There is also no 
competent evidence of record relating any acquired 
psychiatric disorder to an inservice head injury.  Gregory v. 
Brown, 8 Vet.App. 563 (1996).  The Board has considered the 
Court's holding in O'Hare.  However, in the absence of 
sufficiently probative evidence establishing that the claimed 
disorder originated during the veteran's period of service, 
or within one year of service separation, the Board concludes 
that the veteran's claim for service connection for an 
acquired psychiatric disorder is not plausible and, 
therefore, not well-grounded.  

Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any other specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on such issue because the claim is not well grounded 
is not prejudicial to the veteran.  See Bernard v. Brown, 4 
Vet.App. 384 (1993).  

ORDER

The veteran's petition to reopen his claim of entitlement to 
service connection for a left knee disorder is granted.  
Service connection for an acquired psychiatric disorder is 
denied.  


REMAND

The Board has determined that new and material evidence has 
been submitted to reopen the veteran's claim for service 
connection for a left knee disorder.  In light of the 
reopening of the veteran's claim, the Board observes that the 
veteran's entitlement to service connection for such disorder 
is to be determined following a de novo review of the entire 
record.  In considering a similar factual scenario, the Court 
has held that:

. . . when, as here, the Board addresses 
in its decision a question that had not 
been addressed by the RO, it must 
consider whether the claimant has been 
given adequate notice of the need to 
submit evidence or argument on that 
question and an opportunity to submit 
such evidence and argument and to address 
that question at a hearing, and if not, 
whether the claimant has been prejudiced 
thereby.  Bernard v. Brown, 4 Vet.App. 
384, 394 (1993).  

In consideration of the Court's holding in Bernard, the 
veteran should be provided an opportunity to submit further 
evidence, testimony and argument in support of his claim 
prior to resolution of the instant appeal.  

As noted above, the veteran asserts on appeal that he is 
entitled to service connection for a left knee disorder.  The 
veteran also avers that he is entitled to service connection 
for residuals of a head injury and for a back disorder.  In 
reference to the veteran's claimed left knee disorder, and as 
discussed pursuant to the determination as to such issue 
above, the Board notes that the veteran was last afforded a 
VA general medical examination in July 1975.  At that time, 
the examiner specifically indicated that he did not have the 
veteran's claims folder.  The veteran reported that he 
injured his left knee playing basketball during service in 
1974.  As to diagnoses, the examiner indicated that there 
were no orthopedic findings and normal general medical 
findings.  The Board observes that a January 1993 report from 
Centro Sono Nuclear and Vascular de Caguas noted, as to an 
interpretation, that there were arthritic changes, probably 
degenerative joint disease, in joints apparently including 
the veteran's knees.  Also, a June 1994 statement from Dr. 
Rojas noted that the veteran underwent arthroscopic surgical 
excision of the lateral meniscus of the left knee with 
additional findings of moderate degeneration of the lateral 
component probably secondary to an old tear of the lateral 
meniscus.  

The Board notes that the veteran's service medical records 
indicate that he was treated for a left knee disorder.  A 
January 1975 entry noted that the veteran was seen following 
a trauma to the left knee while playing basketball.  An 
additional January 1975 entry noted an impression of possible 
chondromalacia and possible strained ligament.  Another 
January 1975 entry related an impression of 
chondromalacia/knee strain, left.  Further, the Board notes 
that a May 1975 VA treatment entry, several months after the 
veteran's separation from service, indicated an impression of 
possible torn lateral meniscus versus anterior cruciate.  

The Board notes that the Court has held that the Board is 
prohibited from reaching its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski, 1 Vet.App. 171, 175 
(1991).  Further, when the medical evidence is inadequate, 
the VA must supplement the record by seeking an advisory 
opinion or ordering another medical examination.  Halstead v. 
Derwinski, 3 Vet.App. 213 (1992).  Given the nature of the 
veteran's contentions, the evidence of inservice treatment 
for a left knee disorder, the lack of a recent VA examination 
with an adequate opinion as to the etiology of such disorder 
or any indication that the examiner reviewed the claims 
folder and in consideration of the Court's holdings in Colvin 
and Halstead, the Board concludes that a VA orthopedic 
examination would be helpful in resolving the issues raised 
by the instant appeal.  

As to the veteran's claimed residuals of a head injury, the 
Board notes that in his December 1994 notice of disagreement, 
the veteran reported that during service he suffered a head 
injury and was in a coma for about two days.  The veteran 
indicated that he had suffered headaches, memory loss and 
nervousness since that date.  The veteran stated that he had 
been receiving medical treatment at the Kingsbridge Hospital 
and at a VA medical center.  The Board observes that 
treatment records from such facilities have neither been 
requested nor incorporated into the record.  Additionally, 
the Board notes that the veteran's service medical records, 
specifically his January 1975 separation examination report, 
did include a notation that he suffered a head injury due to 
a fall with no recent problems.  In consideration of the 
inservice reference to a head injury and the veteran's 
contentions as to continuing treatment for such disorder, the 
Board is of the view that an attempt should be made to obtain 
any available treatment records of possible pertinence to 
such claim.  

As to the veteran's claim for entitlement to service 
connection for a back disorder, the Board notes that the 
veteran has alleged that such disorder was incurred, at least 
in part, as a result of his claimed left knee disorder.  As 
the Board has reopened the veteran's claim for entitlement to 
service connection for a left knee disorder, the Board is 
deferring consideration of the veteran's claim for 
entitlement to service connection for a back disorder until 
the development requested above has been completed.  See  
Harris v. Derwinski, 1 Vet.App. 180 (1991), directing the 
avoidance of piecemeal review of the veteran's claims.  

In light of the VA's duty to assist the veteran in the 
proper development of his claim as mandated by the 
provisions of 38 U.S.C.A. § 5107(b) (West 1991) and as 
interpreted by the United States Court of Veterans Appeals 
(hereinafter "the Court") in Littke v. Derwinski, 
1 Vet.App. 90, 92-93 (1990), this case is REMANDED for the 
following action:


1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim and may 
request a personal hearing.  The veteran 
should be allowed an adequate period of 
time to respond to the RO's notice.  

2.  The RO should request that the 
veteran provide information as to the 
medical facilities at which he received 
inpatient and outpatient treatment 
pertaining to his claimed disorders from 
February 1971 to the present, with 
particular reference to the claimed head 
injury.  Upon receipt of the requested 
information, the RO should contact the 
identified facilities, including the 
Kingsbridge Hospital and any identified 
VA medical center and request that all 
available pertinent clinical 
documentation be forwarded for 
incorporation into the record.  

3.  The RO should schedule the veteran 
for a VA orthopedic examination in order 
to determine the present nature and 
severity of his left knee disorder, as 
well as any back disorder which may be 
present.  All indicated tests and studies 
should be accomplished and the findings 
then reported in detail.  The examiner is 
requested to express an opinion as to the 
etiology and approximate date of onset of 
any diagnosed left knee disorder to 
include whether such disorder is 
reasonably shown to be related to 
veteran's period of service.  If a back 
disorder is found, prospects for the 
existence of an etiological relationship 
between any back and left knee disorder 
should be discussed.  A complete 
rationale for any opinion expressed 
should be provided.  The claims folder 
must be made available to the examiner 
for review prior to the examination.  If 
an opinion cannot be expressed without 
resorting to speculation, it should be so 
stated.  

4.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1995) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 
1 Vet.App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet.App. 461, 464 (1992); and 
Ardison v. Brown, 6 Vet.App. 405, 407 
(1994).

5.  Following completion of the above and 
following any additional development 
deemed necessary, the RO, in a rating 
decision, should reconsider the remaining 
issues on appeal giving consideration to 
any additional evidence obtained.  
Specifically, the veteran's claim for 
service connection for a left knee 
disorder should be adjudicated on a de 
novo basis.  Additionally, if service 
connection is granted for a left knee 
disorder, the RO should perform any 
additional development, as to the 
veteran's claimed back disorder.  A 
supplemental statement of the case should 
also be prepared and issued.

6.  This claim must be afforded 
expeditious treatment by the RO.  The law 
requires that all claims that are 
remanded by the Board of Veterans' 
Appeals or by the United States Court of 
Veterans Appeals for additional 
development or other appropriate action 
must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 
108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and 
Statutory Notes).  In addition, VBA's 
ADJUDICATION PROCEDURE MANUAL, M21-1, 
Part IV, directs the ROs to provide 
expeditious handling of all cases that 
have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

When the requested action has been completed, and if his 
claim continues to be denied, the veteran should be afforded 
a reasonable period of time in which to respond to a 
supplemental statement of the case.  Thereafter, subject to 
current appellate procedures, the case should be returned to 
the Board for further appellate consideration if appropriate.  
The veteran need not take any action unless he is further 
informed.  The purpose of this REMAND is to allow for further 
development of the record.  No inference should be drawn from 
it regarding the final disposition of the veteran's claim.  
While regretting the delay involved in remanding this case, 
it is felt that to proceed with a decision on the merits at 
this time would not withstand Court scrutiny.  




		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

